ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
Sumo-Nan JV II, LLC                           )      ASBCA Nos. 61007, 61008, 61009
                                              )                 61010,61011,61012
                                              )
Under Contract No. W9128A-09-D-0019           )

APPEARANCE FOR THE APPELLANT:                        Mr. Su Yong Yi
                                                      Member and Owner

APPEARANCES FOR THE GOVERNMENT:                      Michael P. Goodman, Esq.
                                                      Engineer Chief Trial Attorney
                                                     Steven J. Proctor, Esq.
                                                      Engineer Trial Attorney
                                                      U.S. Army Engineer District, Honolulu

                                ORDER OF DISMISSAL

       The disputes which are the subject of the appeals having been settled, the appeals
are hereby dismissed with prejudice subject to reinstatement only in the event the
settlement is not consummated. Any request to reinstate the subject appeals must be filed
within 365 days of the date of this Order.

       Dated: November 20, 2018




                                                   dministrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61007, 61008, 61009, 61010,
61011, 61012, Appeals of Sumo-Nan JV II, LLC, rendered in conformance with the
Board's Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals